IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                           NOT FINAL UNTIL TIME EXPIRES TO
                                           FILE MOTION FOR REHEARING AND
                                           DISPOSITION THEREOF IF FILED


PURCELL LAMAR BAGLEY,

             Appellant,

 v.                                               Case No. 5D16-149

OFFICE OF THE PUBLIC DEFENDER,
SEVENTH JUDICIAL CIRCUIT, PUTNAM COUNTY,

             Appellee.

___________________________________________/

Opinion filed August 2, 2016

Appeal from the Circuit Court
for Putnam County,
Patti A. Christensen, Judge.

Purcell Lamar Bagley, Raiford, pro se.

James S. Purdy, Public Defender, and
Edward J. Weiss, Assistant Public
Defender, Daytona Beach, for Appellee.


PER CURIAM.


      AFFIRMED. See Vann v. State, 8 So. 3d 1244 (Fla. 2d DCA 2009).




LAWSON, C.J., COHEN and EDWARDS, JJ., concur.